 1
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9             EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11   GULAMNABI VAHORA,                     Case No. 1:16-cv-01624-SKO
12            Plaintiff,                   ORDER re JOINT STIPULATION TO
13                                         AMEND THIRD AMENDED PRETRIAL
         v.                                ORDER BY GRANTING THE PARTIES
14                                         LEAVE TO FILE AMENDED FINAL
     VALLEY DIAGNOSTICS LABORATORY         EXHIBIT LISTS
15   INC. and NAEEM MUJTABA QARNI,
                                           (Doc. 134)
16
              Defendants.
17                                         Trial:   May 14, 2019
                                           Time:    8:30 A.M.
18                                         Place:   Courtroom 7, Robert E. Coyle United
                                                    States Courthouse
19

20
21

22

23

24

25

26
27

28                                                                     1:16-cv-01624-SKO

                  ORDER GRANTING JOINT STIPULATION REQUESTING LEAVE
                            re AMENDED FINAL EXHIBIT LISTS
 1
              The Court has reviewed the parties’ Joint Stipulation to Amend Third Amended Pretrial
 2
     Order By Granting the Parties Leave to File Amended Final Exhibit Lists (Doc. 134), and finds
 3
     that modification of the Pretrial Order to include the parties’ additional trial exhibits for reasons
 4
     stated in the Joint Stipulation will prevent manifest injustice. The parties’ request is therefore
 5
     GRANTED.
 6
              By no later than 5:00 PM on May 10, 2019, the parties SHALL file the amended final
 7
     exhibit lists attached as Attachments 1-3 to the Joint Stipulation, to the extent not already
 8
     filed.
 9

10   IT IS SO ORDERED.
11
     Dated:     May 10, 2019                                      /s/   Sheila K. Oberto             .
12                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                   -2-

                        ORDER GRANTING JOINT STIPULATION REQUESTING LEAVE
                                  re AMENDED FINAL EXHIBIT LISTS
